Citation Nr: 1752739	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than a psychosis, to include posttraumatic stress disorder (PTSD), to include as due to a military sexual assault.  

2.  Entitlement to service connection for a psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his February 2010 VA Form 9 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  In subsequent February 2010 correspondence, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

In August 2014, the Board reopened the Veteran's claim for entitlement to service connection for psychosis, and remanded that matter, along with the claim for service connection for PTSD, for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As stated above, the issues on appeal were previously remanded by the Board in August 2014.  In that remand, the Board instructed the AOJ to schedule the Veteran for VA medical examination to address the nature and etiology of his mental health disorders.  Though a VA examination was scheduled in June 2017, there is no evidence that the Veteran was provided with proper notification of the examination date, time and location.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that the directives of the August 2014 remand have not been met.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of these issues consistent with the prior remand instructions is warranted.  However, the Veteran is advised that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any mental health treatment, to include the Sepulveda Vet Center in Sepulveda, California.  

2.  Obtain and associate with the record any VA treatment records dated from July 1996 to present, to include from the West Los Angeles and Sepulveda VA Medical Centers, along with records from all associated outpatient clinics.   

3.  Thereafter, arrange for the Veteran to undergo a VA mental disorders examination, with an appropriately qualified examiner.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.  The examiner should:

(a)  Clearly identify all current psychiatric diagnoses, as well as any psychiatric disorder(s) diagnosed at any time during the appeal (even if now resolved or asymptomatic), to include PTSD and psychosis.  

(b)  If the Veteran is diagnosed with PTSD, the examiner should specify the stressor or stressors that serve as the underlying basis for the diagnosis, to include whether such diagnosis is the result of an in-service sexual assault.

(c)  For any psychiatric disorder diagnosed, state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the psychiatric disorder had its onset in or is otherwise related to service.

(d) For any psychosis diagnosed, stated whether it is at least as likely as not (50 percent or greater degree of probability) that the psychosis manifested to a compensable degree within one year of the Veteran's discharge from service on February 2, 1981.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination or whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

The Veteran, as well as his representative, must be notified in writing at his correct, current address of record that he is being scheduled for an examination and of the potential consequences that may result from his failure to attend a VA examination pursuant to 38 C.F.R. § 3.655(b).  The AOJ is specifically instructed to document such notification in the Veteran's claims file.

4.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

